Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1-10, 12-19 and 21-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Banta et al. (hereafter Banta)(US PgPub 2009/0096622) and in view of Finn et al. (hereafter PgPub 2013/0009785).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the audible/visual alerts that indicate a moving path of a door of Finn, to the automated door system of Banta, motivation being to provide information to the second existing subject in the moving path of the door that the door is opening and/or closing which can prevent injury. 
Regarding claim 2, Banta discloses wherein the operation is an unlocking operation (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where a door open/unlock operation is set by an end user).
Regarding claim 3, Banta discloses wherein the unlocking operation is made effective if a predetermined condition is satisfied (Figures 3-4, Element 320, Figure 5, Element 504 and 
Regarding claim 4, Banta discloses wherein the predetermined condition is a condition that causes the controller to provide the information (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where a door sensor detects that the door path is obstructed by a person/object and provides an alert to an end user operating the door via a monitor display).
Regarding claim 5, Banta discloses wherein the predetermined condition is a condition that a predetermined time elapses after the controller provides the information (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where the door is opened/unlocked after a predetermined time for detecting whether an obstruction in the door path is detected).
Regarding claim 6, Banta discloses wherein the predetermined condition is a condition that a predetermined time elapses after the unlocking operation has been performed (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where the door is opened/unlocked after a predetermined time for detecting whether an obstruction in the door path is detected).
Regarding claim 7, Banta discloses wherein the predetermined condition is a condition that the second existing subject moves to a position which does not cross the moving path (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where the door is opened/unlocked after a predetermined time for detecting whether an obstruction in the door path is detected and the obstruction has passed).
Regarding claim 8, Banta discloses wherein the predetermined condition is a condition that the second existing subject performs a specific operation in response that the controller provides information (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where the door is opened/unlocked after a predetermined time for detecting whether an obstruction in the door path is detected and the obstruction moves).

Regarding claim 9, Banta discloses wherein the unlocking operation is made effective without any delay if the second existing subject is not detected on the moving path (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where the door is opened/unlocked immediately when no obstruction is detected).
Regarding claim 10, Banta discloses wherein the operation is an operation for opening the door (Figures 3-4, Element 320, Figure 5, Element 504 and Paragraphs 0029-0036 where a door open/unlock operation is set by an end user).
Regarding claim 12, Banta discloses wherein the controller presents the moving path by using illumination light (see rejection for claim 1 and Paragraphs 0032-0033 where a door obstruction signal provided on the visual display indicates that the door does not have full range of motion).
Regarding claim 13, Banta discloses wherein the moving path is an outer edge of a moving range of the door (see rejection for claim 1 and Paragraphs 0032-0033 where a door obstruction signal provided on the visual display indicates that the door does not have full range of motion).
Regarding claim 14, Banta discloses wherein the controller provides at least part of the information to both inside a room and outside the room, the room being separated from the outside by the door (Paragraphs 0030-0033 where the monitor display is provided at various locations with respect to the door).
Regarding claim 15, Banta discloses wherein, if the door is an inward-opening type, when the operation is performed outside a room, the controller provides at least part of the information to inside the room, the room being separated from the outside by the door (Paragraphs 0029-0033 where the monitor display is provided at various locations with respect to the door and provides notifications to both sides of the door).


Regarding claim 17, Banta discloses wherein, if the door is an outward-opening type, when the operation is performed inside a room, the controller provides at least part of the information to outside the room, the room being separated from the outside by the door (Paragraphs 0029-0033 where the monitor display is provided at various locations with respect to the door and provides notifications to both sides of the door).
Regarding claim 18, Banta discloses wherein, if the door is an outward-opening type, when the operation is performed inside a room, the controller provides at least part of the information to inside the room, the room being separated from the inside by the door (Paragraphs 0029-0033 where the monitor display is provided at various locations with respect to the door and provides notifications to both sides of the door).
Regarding claim 19, Banta discloses wherein, if the second existing subject is not detected on the moving path, the controller does not to provide the information (Paragraphs 0032-0033 where no obstruction signal is provided if the sensor does not detect an obstruction in the path of the door).
Regarding claim 21, Banta discloses wherein the door is fixed to a space to be rented (Figure 3 where the door is applied to a space. This limitation is further drawn to an intended use of the door and fixed space).
Regarding claims 22-23, see rejections for claim 1 which discloses all of the claimed limitations.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687